                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TOU XIONG,

                       Plaintiff,

                v.                                                     Case No. 21-C-0093

ANDREW SAUL, Commissioner of Social Security,

                       Defendant.


           ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS


       Plaintiff Tou Xiong has filed a complaint seeking review of the decision of the

Commissioner of Social Security and has requested leave to proceed in forma pauperis, pursuant

to 28 U.S.C. § 1915. An indigent plaintiff may commence a federal court action, without paying

required costs and fees, upon submission of an affidavit asserting an inability “to pay such fees or

give security therefor” and stating “the nature of the action, defense or appeal and affiant’s belief

that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1). Plaintiff filed the required affidavit

of indigence.

       Upon review of that affidavit, it appears that Plaintiff collects $807.00 in Food Share and

notes monthly spousal income of $2,774.78, a checking account of $1,200, and a savings account

of $24.00. No notation regarding retirement or other accounts were made. The motion lists

monthly expenses in the amount of $1,926.40. This leaves in excess of $1,650.00 in monthly

disposable income, yet Plaintiff notes that they are unable to keep current on their bills. Based on

the information provided to the Court, Plaintiff does not appear to be indigent. Consequently,




          Case 1:21-cv-00093-WCG Filed 01/22/21 Page 1 of 2 Document 5
without further information, the Court must DENY Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Dkt. No. 3).

       THEREFORE, IT IS ORDERED that Plaintiff’s request to proceed in forma pauperis is

denied without prejudice, and Plaintiff shall either file an amended motion, showing complete

financial information, or pay the filing fee within 21 days of the date of this order. Plaintiff risks

dismissal if no action is taken within 21 days. If Plaintiff submits a new motion with additional

justification within that time period, the court will reconsider the request.

       Dated at Green Bay, Wisconsin this 22nd day of January, 2021.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  2

          Case 1:21-cv-00093-WCG Filed 01/22/21 Page 2 of 2 Document 5
